FILED
                            NOT FOR PUBLICATION                            MAR 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARICELA RAMIREZ,                                No. 12-35869

               Plaintiff - Appellant,            D.C. No. 3:12-cv-01472-ST

  v.
                                                 MEMORANDUM*
RAYMOND PETRILLO, M.D.; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael H. Simon, District Judge, Presiding

                            Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Maricela Ramirez appeals pro se from the district court judgment dismissing

her action arising from alleged inadequate medical treatment at a private medical

clinic. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                               12-35869
dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d

1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Ramirez’s race discrimination claim

because Ramirez failed to allege facts sufficient to show that she was discriminated

against in a “place of public accommodation” under Title II of the Civil Rights Act

of 1964. 42 U.S.C. § 2000a (prohibiting race discrimination in a “place of public

accommodation,” and listing establishments which constitute places of public

accommodation). Moreover, the district court did not abuse its discretion by not

giving Ramirez leave to amend her race discrimination claim because this

deficiency could not be cured by amendment. See Lopez v. Smith, 203 F.3d 1122,

1130 (9th Cir. 2000) (en banc) (setting forth standard of review and explaining that

leave to amend should be given unless the deficiencies in the complaint cannot be

cured by amendment).

      The district court did not abuse its discretion by not giving Ramirez leave to

add a disability discrimination claim because Ramirez neither alleged

discrimination on the basis of a disability in her complaint nor sought leave to add

such a claim. See Synagogue v. United States, 482 F.3d 1058, 1060 n.4 (9th Cir.

2007) (declining to remand to the district court to allow leave to amend the

complaint to add a new claim where plaintiffs “neither relied on this proposed


                                          2                                    12-35869
cause of action below nor sought leave of the district court to amend their

complaint to add it”).

      AFFIRMED.




                                          3                                   12-35869